Citation Nr: 0610191	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-26 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for heat exhaustion/heat 
stroke with cardiac complications.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active service from November 1944 to May 
1947.  Personnel records show that the veteran's awards and 
decorations include a Combat Action Ribbon and a Bronze Star 
Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2006, the appellant's representative filed a motion 
for advancement on the docket.  Pursuant to 38 U.S.C.A § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2005), a Deputy Vice 
Chairman of the Board has determined that good or sufficient 
cause was shown, and granted the appellant's motion to 
advance his appeal on the Board's docket.


FINDINGS OF FACT

1.  The service medical records document a single episode of 
a heat-related condition, described as heat stroke/heat 
exhaustion in service in May 1945, but show no further 
complaints or treatment of that nature throughout the 
remainder of the veteran's service.  

2.  The service medical records show no complaints, 
treatment, or diagnosis of a cardiovascular nature during 
service, and the 1947 separation examination report documents 
that evaluation of the cardiovascular system and lungs was 
normal and a chest X-ray film showed no abnormalities. 

3.  The earliest cardiovascular manifestations reportedly 
occurred in 1963, at which time a heart murmur was 
identified, well over a decade after service separation.  

4.  The competent evidence of record preponderates against a 
finding that the veteran's currently diagnosed cardiomyopathy 
and congestive heart failure with valvular disease is 
etiologically related to service, either by virtue of a heat-
related disorder or a liver disorder (hepatitis) sustained 
therein.  

CONCLUSION OF LAW

Heat exhaustion/heat stroke with cardiac complications was 
not incurred in or aggravated by service, and a 
cardiovascular disorder may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, the unfavorable RO decision that is the basis 
of this appeal was already decided and appealed prior to 
enactment of the VCAA.  The Court acknowledged in Pelegrini 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant after the adjudication of his claim.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  


In a September 2002 letter implementing VA's duty to notify 
and to assist, the RO informed the veteran of the steps that 
had been undertaken with respect to evidentiary development 
of his claim, and what the veteran's own responsibilities 
were in accord with the duty to assist.  This letter also 
provided full notice as to the VCAA's provisions.  In 
addition, the veteran was advised by a June 2003 rating 
decision, a May 2004 statement of the case (SOC), and 
supplemental statement of the case issued in December 2005, 
of the pertinent law, and what the evidence must show in 
order to substantiate the claim.  Further, the claims file 
reflects that the May 2004 SOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2005).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Private and 
VA medical records are on file, and a comprehensive QTC 
evaluation was conducted in October 2005.  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, on a form 
signed by the veteran in March 2004, he indicated that he had 
no further evidence to submit or to tell VA about.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO for further VCAA development would result only 
in additional delay, with no benefit to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

In addition, to whatever extent the recent decision of the 
Court in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (Vet. App. March 3, 2006), requires more extensive 
notice in claims for compensation, i.e., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision, since the decision 
herein denies entitlement to compensation.  Any questions as 
to an appropriate disability rating or effective date to be 
assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts, Law, and Analysis

Service medical records indicate that in May 1945, the 
veteran apparently called the medical department complaining 
of symptoms of feeling warm, without cramping.  A temperature 
of 102.5 degrees was noted, and an assessment of heat stroke 
was initially made.  Ultimately heat exhaustion was diagnosed 
and treated, and the veteran returned to duty shortly 
thereafter.  Records dated in days later in May 1945, reflect 
that the veteran was treated for infectious hepatitis.  The 
April 1947 separation examination shows that clinical 
evaluation of the cardiovascular system and lungs was normal, 
and a chest X-ray film showed no abnormalities.  

The record includes articles taken from the Internet, 
relating to information about heat-related illnesses and the 
symptoms, diagnosis, and treatment of heat stroke.  

Private medical records indicate that in March 1995 a mitral 
valve repair was performed.  The veteran was hospitalized in 
December 1998 with complaints of shortness of breath.  A 
history of severe mitral regurgitation, chronic atrial 
fibrillation, and mitral valve repair in 1995 was noted.  
Impressions included moderate to severe mitral regurgitation 
with progressive dilation of the left ventricle; chronic 
atrial fibrillation, and hypertension.  Records also show 
that the veteran underwent mitral valve replacement surgery, 
and that a pacemaker was inserted in December 1998.  

Private medical records dated in October 2001 reflect that 
assessments of mitral valvular disease; pacemaker placement 
in 1998; chronic atrial fibrillation, and cardiomyopathy with 
ejection fraction of 35% were made.

In a statement provided by the veteran in 2002, he indicated 
that in May 1945 he had collapsed due to a heat injury, and 
shortly thereafter was treated for hepatitis.  The veteran 
reported that, after service, he had experienced heart 
problems manifested by skipped heart beats and loss of 
breath, and that he was treated for cardiovascular symptoms 
in 1963, at which time a murmur was diagnosed.  

The veteran reported that he was treated in 1963 for mitral 
valve disorder at Cedars-Sinai Medical Center.  However, that 
medical center was contacted and was unable to find any 
records related to treatment of the veteran.  




The veteran was scheduled for a QTC medical examination in 
October 2002, for which he did not appear.

In August 2003, the veteran provided medical information 
sheets taken from the Internet, relating to arrhythmia and 
atrial fibrillation.  Later in 2003, he also added to the 
record evidence from a textbook of military medicine, 
entitled, "Medical Aspects of Harsh Environments" published 
in 2002 by the Office of the Surgeon General, Department of 
the Army.  

Private medical records dated in July 2003 reflect that the 
veteran continued to be followed for his status post mitral 
valve replacement, at which time mild aortic regurgitation 
and severe left atrial enlargement were noted.

The results of a February 2004 echocardiogram revealed mildly 
enlarged left ventricle with an ejection fraction of 35%; 
prosthetic mitral valve with moderate mitral regurgitation; 
mild aortic regurgitation and severe bi-atrial enlargement. 

In a medical history provided by the veteran in 2005, he 
indicated that cardiovascular problems had existed since 
1947.  He reported that of the numerous cardiologists and 
other physicians who had treated his heart ailment, never 
once had the condition been considered by any of them as 
"heart failure secondary to heat exhaustion/heat stroke," 
but as ailments related to heart failure.

A QTC examination was conducted in October 2005, and the 
claims folder was reviewed in conjunction therewith.  The 
veteran gave a history of treatment for heat exhaustion in 
1945, followed by treatment in service for hepatitis.  
Cardiomyopathy and congestive heart failure with valvular 
disease, status post mitral valve replacement, was diagnosed 
and the examiner opined that this condition was not secondary 
to the presumed episode of heat exhaustion/heatstroke that 
occurred in service.  Chronic liver disease, secondary to 
hepatitis C, was also diagnosed and the examiner opined that 
the liver condition was not secondary to the presumed episode 
of heat exhaustion/heatstroke that occurred in service.  The 
examiner did opine that there was evidence that the veteran's 
hepatitis started in service. 

The examiner noted the service medical records which 
documented a May 1945 episode related to a heat condition.  
The examiner indicated that this diagnosis was suspect, 
inasmuch as the veteran reported that at that time he was not 
sweating or dehydrated, and that the outside temperature was 
in the 70's.  The examiner stated that it appeared that the 
veteran may have already been sick with hepatitis (diagnosed 
just days later) when he collapsed, and that this was 
undiagnosed or unknown to the medic who treated him with 
water and placed him near a fan.  The examiner observed that, 
even if the proper diagnosis in May 1945 was heat stroke/heat 
exhaustion, the veteran had received proper treatment, and 
there was no evidence and no compelling pathological 
indication that the veteran went into multi-organ failure as 
a result of inadequate treatment for a heat-related 
condition.  

The examiner also felt that it was important to determine 
whether a heart murmur had been identified/diagnosed in 
service.  The examiner noted that the veteran denied such a 
history and that the separation examination showed that 
cardiovascular evaluation was normal.  The examiner noted 
that if the veteran had valvular disease, then one might 
consider the possibility of cardiac arrhythmia, secondary to 
valvular disease.  However, the examiner observed that there 
was no (clinical) evidence that the veteran had a heart 
murmur or any heart pathology during service and that any 
indication of valvular disease was not shown by the medical 
history or medical records.

The examiner also pointed out that the development of 
infectious hepatitis was clearly noted in the service medical 
records, although the type was unknown at that time.  The 
examiner explained that the cause of hepatitis is a virus and 
is unrelated to any remote possibility of organ failure that 
may be caused as a result of a systemic injury such as 
extreme dehydration or heat exhaustion which goes untreated 
for a prolonged period of time.  

The examiner further noted that none of the findings made 
upon the 2005 cardiovascular examination could in any way be 
linked to an episode of collapse in service, whether due to 
heat exhaustion or to any other factor such as an on-going 
infectious process that manifested later, or a combination 
thereof.

The results of a November 2005 echocardiogram revealed left 
ventricular enlargement; left ventricular hypokinesis; left 
ventricular hypertrophy, and left atrial enlargement. 

In a December 2005 rating decision, the RO granted service 
connection for hepatitis C, which was assigned a 
noncompensable evaluation.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Moreover, the law provides that a veteran shall be granted 
service connection for certain specific disorders, including 
cardiovascular-renal disease, although not otherwise 
established as incurred in service, if such disease is 
manifested to a 10 percent degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  Notwithstanding the lack of a 
diagnosis of a disorder during service, service connection 
may still be granted if all the evidence, including that 
pertinent to service, establishes that the disorder was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

The record reflects that during the veteran's period of 
service from November 1944 to November 1945, he received a 
Combat Infantryman Badge, indicative of the veteran's 
presence in combat area.  Therefore, initially, the 
applicability of the provisions of 38 U.S.C.A. § 1154 must be 
considered.

The Board notes that, for injuries or disease which are 
alleged to have been incurred in combat, 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof to 
determine service connection.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  
Specifically, VA regulations provide that, in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether an injury or disease was incurred 
or aggravated at that time, i.e., in service.  It does not 
apply to the questions of whether there is a current 
disability or a nexus connecting such current disability to 
service.  See Collette, Gregory, supra.  The provisions of 38 
C.F.R. § 1154(b) do not obviate the requirement that a 
veteran submit medical evidence of a causal relationship 
between his current condition and his military service.  Wade 
v. West, 11 Vet. App. 302 (1999).

The veteran maintains that his currently claimed 
cardiovascular disorder is attributable to service, 
specifically an episode of heat exhaustion/heat stroke which 
occurred in May 1945.  In this case, the service medical 
records specifically document the incurrence of such an 
episode in May 1945.  Accordingly, even though 38 U.S.C.A. 
§ 1154(b) is applicable to this case, the presumptive 
provisions therein can only be used to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service; this has already been established in this case, by 
the service medical records themselves.  

In addition, the evidence of record clearly documents the 
presence of a currently manifested cardiovascular disorder, 
which according to the most recent clinical evidence of 2005 
was diagnosed as cardiomyopathy and congestive heart failure 
with valvular disease.  

The critical question in this case concerns whether an 
etiological relationship exists between service, specifically 
the heat related condition sustained therein, and the current 
manifested cardiovascular disorder(s).  

The service medical records in this case, while clearly 
documenting that the veteran was treated for a heat related 
condition in May 1945, also show that the condition resolved 
with treatment and did not recur throughout the remainder of 
his period of service.  Also significant is the fact that no 
cardiovascular pathology was treated or diagnosed during 
service, and the 1947 separation examination reflects that 
evaluation of the veteran's cardiovascular system and lungs 
was normal and a chest X-ray film showed no abnormalities.  
Moreover, no cardiovascular pathology was treated or 
diagnosed during the veteran's first post-service year.

The veteran has stated that after service he was initially 
treated for cardiovascular related problems in 1963, at which 
time a heart murmur was diagnosed.  Those records, although 
requested, could not be obtained for the file.  However, even 
were the Board to presume the truthfulness of this account of 
treatment, the fact remains that this treatment and diagnosis 
was provided more than 15 years after the veteran's discharge 
from service.  In a merits context, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In 
this case, there is a large gap in the evidence from the 
veteran's discharge in 1947 until the earliest reported 
treatment for a cardiovascular disorder in 1963.  In essence, 
any assertions of continuity and chronicity of a 
cardiovascular disorder since service are unsupported by the 
medical evidence.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (normal medical findings at the time of separation 
from service, as well as absence of any medical records of a 
diagnosis or treatment for many years after service, is 
probative evidence against a claim.).

Clinical evidence of record establishes that the veteran has 
been consistently treated for cardiovascular manifestations 
since 1995, when a mitral valve repair was performed.  
However, the currently manifested cardiovascular disorder has 
not been linked by competent evidence or opinion to the 
veteran's period of service, particularly the episode of heat 
stroke/heat exhaustion in 1945, nor does any evidence on file 
establish or even suggest such a relationship.  

The requirement of an evidentiary showing of an etiological 
relationship has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability claimed.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, no such 
connection has been established by competent evidence.  In 
fact, the record contains an October 2005 opinion which shows 
that a QTC examiner specifically concluded that 
cardiomyopathy and congestive heart failure with valvular 
disease, status post mitral valve replacement, which was 
diagnosed at that time, was not secondary to the presumed 
episode of heat exhaustion/heatstroke that occurred in 
service.  The examiner provided a full explanation for his 
conclusion, reasoning that:  (1) the veteran received proper 
treatment for a heat-related condition while in service, and 
there was no evidence and no compelling pathological 
indication that the veteran went into multi-organ failure as 
a result of inadequate treatment for a heat related 
condition; (2) there was no clinical evidence that the 
veteran had a heart murmur or any heart pathology during 
service; and (3) there was no indication of valvular disease 
in service as shown by the medical history or medical 
records.  There is no opinion of record to the contrary.

In light of the grant of service connection for hepatitis C 
made by the RO in a December 2005 rating action, the Board 
also observes that no evidence has been presented which 
establishes or even suggests that an etiological relationship 
exists between the currently claimed cardiovascular disorder 
and a liver disorder sustained in service.  In this regard, 
in his 2005 opinion, the QTC examiner noted that hepatitis 
had its onset in service, but none of the findings made upon 
the cardiovascular examination in 2005 could in any way be 
linked to an episode of collapse, whether due to heat 
exhaustion or to any other factor such as an on-going 
infectious process (hepatitis) that manifested later in 
service, or from a combination thereof.

As for the photocopied articles and other documentation 
submitted by the veteran pertaining to heat and 
cardiovascular related conditions, such general information, 
which is devoid of any medical evidence or opinion specific 
to his own medical situation, is of minimal probative value.  
Although it is true that "[a] veteran with a competent 
medical diagnosis of a current disorder may invoke an 
accepted medical treatise in order to establish the required 
nexus [to show service connection]", Hensley v. West, 212 
F.3d 1255, 1265 (Fed. Cir. 2000), the general rule is that 
"an attempt to establish a medical nexus to a disease or 
injury solely by generic information in a medical journal or 
treatise 'is too general and inconclusive' . . . ."  Mattern 
v. West, 12 Vet. App. 222, 229 (1999) (citing cases).

The veteran maintains that his currently manifested 
cardiovascular disorder is attributable to service, 
specifically related to heat exhaustion/heat stroke sustained 
therein in 1945.  The Board appreciates the sincerity of the 
appellant's belief in the merits of his claim.  However, the 
Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and we must cite to competent evidence of 
record to support our conclusions.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that, as a layman, 
the veteran is not considered capable of opining on matters 
requiring medical knowledge.  See Moray v. Brown, 5 Vet. App. 
211 (1993).

In February 2006, the veteran's representative requested that 
another medical opinion be sought regarding the relationship 
between the veteran's currently manifested cardiovascular 
condition and the heat-related disorder that was treated in 
service.  With all due respect for that request, the Board 
notes that, as discussed above, a comprehensive medical 
report dated October 2005, which included a history given by 
the veteran, review of the claims folder, full medical 
evaluation and requested medical opinions, is of record.  
There appear to be no deficiencies in that examination 
report, none have been identified, and there is accordingly 
no need to obtain another opinion.  

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. at 310-1; 38 
C.F.R. § 3.102.  However, when the evidence for and against a 
claim is not in equipoise, then there is a preponderance of 
evidence either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. 67, 69-70 (1996). 


ORDER

Entitlement to service connection for heat exhaustion/heat 
stroke with cardiac complications is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


